IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-70,541-01


EX PARTE APRIL MICHELLE NOTGRASS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 9546 IN THE 258TH DISTRICT COURT
FROM SAN JACINTO COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of endangering a
child and sentenced to sixteen month's imprisonment in a state jail facility. 
	The original judgment of the trial court was entered on September 12, 2007 and granted
Applicant jail time credit from November 3, 2005 to November 11, 2005; November 18, 2005 to
February 1, 2006; April 13, 2006 to May 16, 2006; and August 31, 2007 to the date of judgment. 
This judgment erroneously awarded jail time credit from before the date of the offense.  An order
nunc pro tunc was entered by the trial court on November 19, 2007 correcting the jail time and
giving Applicant credit from April 13, 2006 to May 16, 2006 and from August 31, 2007 to
September 12, 2007 (the date of the original judgment).  
	Applicant alleges that the Texas Department of Criminal Justice is not giving her all of the
jail time credit that was awarded to her on that order nunc pro tunc.  The trial court entered findings
of fact stating that Applicant spent 104 days in the San Jacinto County Jail and recommends that
Applicant receive credit for that time and that this Court grant relief.  Specifically, the trial court
finds that Applicant was in the San Jacinto County Jail from April 13, 2006 to May 16, 2006; and
from August 31, 2007 to November 9, 2007. 
	Applicant's records reflect that she is receiving the proper amount of pre-sentence jail time
credit as reflected on the trial court's order nunc pro tunc and all of her post-sentence jail time credit.
	Based on this Court's independent review of the entire record, we deny relief.
	It is so ordered on this the 24th  day of September, 2008.


Filed: September 24, 2008
Do not publish